                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

MELINDA J. CARR, ALISTAIR P. CARR
and STUDENT: S.C.,
                                               JUDGMENT IN A CIVIL CASE

        Plaintiffs,                                    17-cv-413-wmc

v.


DEPARTMENT OF PUBLIC
INSTRUCTION and NEW GLARUS
SCHOOL DISTRICT,

        Defendants.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.



             /s/                                              10/12/2018

            Peter Oppeneer, Clerk of Court                       Date
